Citation Nr: 1603828	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, other than gout.

2.  Entitlement to service connection for a neck disorder, other than gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976 and from November 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  

This matter was previously before the Board in February 2015.  At that time, the Board reopened the above claims and remanded them for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Per the February 2015 Board remand instructions, the Veteran underwent a VA examination in July 2015.  The VA examiner opined that neither condition was caused due to service, as there was "[n]o evidence of injury in service."  However, as noted in the Board Remand instructions, the Veteran has provided lay testimony of an in-service injury - of a fuel tank falling on him while in service, and reports having experienced headaches and neck pain during service.  An examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board also notes that the examiner also found that the Veteran's neck condition was due to congenital etiology, but did not address whether it was a defect or disease, or whether such a condition was aggravated by service.  The examiner also did not explain how she reached her conclusions.

As relevant to the examiner's finding of a neck disorder of congenital etiology, the Board notes that it is unclear whether such is considered a congenital or developmental defect or disease or pre-existed service.  In this regard, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).   

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital or developmental defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

However, a congenital or developmental defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  If it is determined that during service a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated by service.  Monroe v. Brown, 4 Vet. App. 513, 515(1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The AOJ should request that the July 2015 VA examiner review the records and provide an addendum opinion.  If the July 2015 VA examiner is unavailable, a new VA medical opinion should be provided to address the claim.

Accordingly, the case is REMANDED for the following actions:

1.  After performing any additional development deemed warranted, return the claims file to the July 2015 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder has been reviewed.  If the July 2015 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of claims files, including service treatment records, private medical records, VA medical records, and prior VA examinations, the VA medical opinion provider should offer opinions on the following:

(a) The physician should (i) identify all disorders of the NECK and/or RIGHT SHOULDER and (ii) for each disorder found state whether such disorder(s) constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease - a full discussion of the law on this matter is located in the body of this REMAND).

(b) For any congenital or developmental defect or disease of the NECK and/or RIGHT SHOULDER:

(1) If any of the Veteran's disorder(s) is considered a DEFECT, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(2) If any of the Veteran's disorder(s) is a DISEASE, did it clearly and unmistakably pre-exist his entry to active duty?

(3) If there is clear and unmistakable evidence that such disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., WAS NOT aggravated during service.  

If there was an increase in the severity of any of the Veteran's pre-existing disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

The examiner should consider the Veteran's accounts of (i) a fuel tank falling on him while in service,  (ii) having experienced headaches and neck pain during service, (iii) the Veteran's other lay statements of record (to include the September 2014 Board hearing).   

(c) For any NECK and/or RIGHT SHOULDER disorder that is NOT a congenital or developmental defect or disease:

(1) Is there is clear and unmistakable evidence that such disorder(s) pre-existed service?

(2) If there IS clear and unmistakable evidence that such disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of any of the Veteran's pre-existing disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(3) 	If there is NO clear and unmistakable evidence 	that any of the Veteran's disorder(s) pre-existed 	service, then the examiner is asked whether it is 	at least as likely as not (i.e. at least a 50-50 	probability) that the disorder is directly related 	to service. 

The examiner should consider the Veteran's accounts of (i) a fuel tank falling on him while in service,  (ii) having experienced headaches and neck pain during service, (iii) the Veteran's other lay statements of record (to include the September 2014 Board hearing).   

(d)  State whether it is at least as likely as not (i.e. at least a 50-50 probability) that any arthritis of the NECK and/or RIGHT SHOULDER was manifested within one year of the Veteran's August 1989 service discharge

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




